                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   WILLIAM S. HABDAS, ESQ.
                                                                 Nevada Bar No. 13138
                                                             3   Akerman LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: william.habdas@akerman.com
                                                             7   Attorneys for plaintiff Nationstar Mortgage
                                                                 LLC
                                                             8
                                                             9                                   UNITED STATES DISTRICT COURT
                                                                                                      DISTRICT OF NEVADA
                                                            10
                                                                 NATIONSTAR MORTGAGE LLC                               Case No.: 2:16-cv-00571-APG-EJY
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                              Plaintiff,                               STIPULATED PROTECTIVE ORDER
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   vs.

                                                            14   SOMMERSET HOMEOWNERS
                                                                 ASSOCIATION; ALESSI & KOENIG, LLC;
                                                            15   LEODEGARIO D. SALVADOR D/B/A GDS
                                                                 FINANCIAL SERVICES,
                                                            16
                                                                              Defendants.
                                                            17

                                                            18                Subject to the court's approval, plaintiff Nationstar Mortgage LLC and defendants

                                                            19   Sommerset Homeowners Association (Sommerset), and Leodegario D. Salvador D/B/A GDS

                                                            20   Financial Services (GDS) stipulate as follows.

                                                            21                To expedite the flow of discovery, facilitate the prompt resolution of disputes over

                                                            22   confidentiality, adequately protect material claimed to be confidential, and ensure protection is

                                                            23   afforded only to material so designated, it is, pursuant to the Court's authority under FED. R. CIV. P.

                                                            24   26(c), ORDERED this Protective Order shall govern the disclosure, handling and disposition of

                                                            25   documents in this litigation as follows:

                                                            26   …

                                                            27   …

                                                            28   …
                                                                                                                  1
                                                                 51610611;1
                                                             1                1.    Application.

                                                             2                1.1   This Protective Order shall govern any document, information or other material that

                                                             3   is designated as containing "Confidential Information" as defined herein, and is produced in

                                                             4   connection with this litigation by any person or entity (the "producing party"), whether in response

                                                             5   to a discovery request, subpoena or otherwise, to any other person or entity (the "receiving party")

                                                             6   regardless of whether the person or entity producing or receiving such information is a party to this

                                                             7   litigation.

                                                             8                2.    Definitions.
                                                             9                2.1   Confidential Information.   "Confidential Information" shall mean and include,

                                                            10   without limitation, any non-public information that concerns or relates to the following areas:
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   confidential proprietary information, trade secrets, practices and procedures, personal financial
                      LAS VEGAS, NEVADA 89134




                                                            12   information, commercial, financial, pricing, budgeting, and/or accounting information, information
AKERMAN LLP




                                                            13   about existing and potential customers, marketing studies, performance projections, business

                                                            14   strategies, decisions and/or negotiations, personnel compensation, evaluations and other

                                                            15   employment information, and confidential proprietary information about affiliates, parents,

                                                            16   subsidiaries and third-parties with whom the parties to this action have or have had business

                                                            17   relationships.

                                                            18                2.2   Documents. As used herein, the term "documents" includes all writings, records,

                                                            19   files, drawings, graphs, charts, photographs, e-mails, video tapes, audio tapes, compact discs,

                                                            20   electronic messages, other data compilations from which information can be obtained and other

                                                            21   tangible things subject to production under the Federal Rules of Civil Procedure.

                                                            22                3.    Initial Designation.

                                                            23                3.1   Good Faith Claims. Claims of confidentiality will be made only with respect to

                                                            24   documents, other tangible things and information that the asserting party has a good faith belief are

                                                            25   within the definition set forth in subparagraph 2.1 of this Protective Order. Objections to such

                                                            26   claims made pursuant to paragraph 5, below, shall also be made only in good faith.

                                                            27                3.2   Produced Documents. A party producing documents that it believes constitute or

                                                            28   contain Confidential Information shall state that the material is being produced under this Protective
                                                                                                                    2
                                                                 51610611;1
                                                             1   Order by describing the documents or materials to be treated as confidential in writing, by page or

                                                             2   bates number wherever possible and/or shall produce copies bearing a label that contains or

                                                             3   includes language substantially identical to the following:

                                                             4                                                 CONFIDENTIAL

                                                             5                This label shall be affixed in a manner that does not obliterate or obscure the contents of the

                                                             6   copies. If any person or party makes copies of documents designated as containing Confidential

                                                             7   Information, the copying person or party shall mark each such copy as containing Confidential

                                                             8   Information in the same form as the Confidentiality notice on the original document.
                                                             9                A party producing documents that are stored on electronic, magnetic, optical or other non-
                                                            10   paper media, such as compact discs, DVD's, video tapes and audio tapes (collectively, "data storage
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   devices") shall designate the data storage device as containing Confidential Information, by affixing
                      LAS VEGAS, NEVADA 89134




                                                            12   a label or stamp to the data storage device in the manner described above at the time copies of such
AKERMAN LLP




                                                            13   data storage devices are produced. If the receiving party or other persons or entities to whom
                                                            14   disclosure is authorized pursuant to subparagraph 7.1 make a copy of any data storage device
                                                            15   designated by the producing party as containing Confidential Information, the receiving party or
                                                            16   other authorized person shall mark each such copy as containing Confidential Information in the
                                                            17   same form as the confidentiality notice on the original data storage device produced. If the
                                                            18   receiving party or other authorized person prints out or otherwise makes copies of the documents or

                                                            19   information stored on such data storage device, the receiving party or other authorized person shall

                                                            20   mark each page so copied with the label or stamp specified in subparagraph 3.2.

                                                            21                3.3    Interrogatory Answers. If a party answering an interrogatory or other discovery

                                                            22   demand believes that its answer contains Confidential Information, it shall state so in the

                                                            23   interrogatory response, and that portion of the response will be entitled to the protections of this

                                                            24   order.

                                                            25                3.4    Inspection of Documents. In the event a party elects to produce files and records for

                                                            26   inspection and the requesting party elects to inspect them, no designation of Confidential

                                                            27   Information needs to be made in advance of the inspection. For purposes of such inspection, all

                                                            28   material produced shall be considered as Confidential Information. If the inspecting party selects
                                                                                                                       3
                                                                 51610611;1
                                                             1   specified documents to be copied, the producing party shall designate Confidential Information in

                                                             2   accordance with subparagraph 3.2 at the time the copies are produced.

                                                             3                3.5   Deposition Transcripts. The party asserting confidentiality shall state on the record

                                                             4   the portions it deems confidential. The failure to designate testimony on the record as confidential

                                                             5   shall be a waiver unless the designating party notifies all other parties and files a motion to

                                                             6   designate the testimony as confidential within 5 days of the notification.

                                                             7                3.6   Inadvertent Failure to Designate. Inadvertent failure to identify documents or things

                                                             8   as "Confidential" pursuant to this Protective Order shall not constitute a waiver of any otherwise
                                                             9   valid claim for protection, provided that the provisions of this paragraph are satisfied. If the
                                                            10   designating party discovers that information should have but was not designated "Confidential" or
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   of the designating party receives notice that would enable the designated party to learn that it has
                      LAS VEGAS, NEVADA 89134




                                                            12   disclosed such information, the designating party must immediately notify all other parties. In such
AKERMAN LLP




                                                            13   event, within thirty (30) days of notifying all other parties, the designating parties must also provide
                                                            14   copies of the "Confidential" information designated in accordance with this Protective Order. After
                                                            15   receipt of such re-designated information, the "Confidential" information shall be treated as
                                                            16   required by this Protective Order, and the receiving party(ies) shall promptly, and in no event more
                                                            17   than fourteen (14) calendar days from the receipt of the re-designated information, return to the
                                                            18   designated party all previously produced copies of the same unlegended documents or things. The

                                                            19   designating party and the parties may agree to alternative means. The receiving party(ies) shall

                                                            20   receive no liability, under this Protective Order or otherwise, for any disclosure of information

                                                            21   contained in unlegended documents or things occurring before the receiving party was placed on

                                                            22   notice of the designating party's claims of confidentiality.

                                                            23                4.    Designations by Another Party.

                                                            24                4.1   Notification of Designation. If a party other than the producing party believes that a

                                                            25   producing party has produced a document that contains or constitutes Confidential Information of

                                                            26   the non-producing party, the non-producing party may designate the document as Confidential

                                                            27   Information by so notifying all parties in writing within fourteen (14) days of service of the

                                                            28   document.
                                                                                                                     4
                                                                 51610611;1
                                                             1                4.2   Return of Documents; Non-disclosure. Whenever a party other than the producing

                                                             2   party designates a document produced by a producing party as Confidential Information in

                                                             3   accordance with subparagraph 4.1, each party receiving the document shall either add the

                                                             4   Confidential Information designation in accordance with subparagraph 3.2 or substitute a copy of

                                                             5   the document bearing such designation for each copy of the document produced by the producing

                                                             6   party. Each party shall destroy all undesignated copies of the document or return those copies to the

                                                             7   producing party, at the direction of the producing party. No party shall disclose a produced

                                                             8   document to any person, other than the persons authorized to receive Confidential Information
                                                             9   under subparagraph 7.1, until after the expiration of the fourteen (14) day designation period
                                                            10   specified in subparagraph 4.1. If during the fourteen (14) day designation period a party discloses a
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   produced document to a person authorized to receive Confidential Information under subparagraph
                      LAS VEGAS, NEVADA 89134




                                                            12   7.1, and that document is subsequently designated as Confidential Information in accordance with
AKERMAN LLP




                                                            13   subparagraph 4.1, the disclosing party shall cause all copies of the document to be destroyed or
                                                            14   returned to the producing party, at the direction of the producing party. The party may thereafter
                                                            15   disclose a copy of the document that has been marked as Confidential Information by the
                                                            16   designating party, in accordance with subparagraphs 3.2 and 7.1.
                                                            17                5.    Objections to Designations. Any party objecting to a designation of Confidential
                                                            18   Information, including objections to portions of designations of multi-page documents, shall notify

                                                            19   the designating party and all other parties of the objection in writing up to and through trial of the

                                                            20   matter. This notice must specifically identify each document that the objecting party in good faith

                                                            21   believes should not be designated as Confidential Information and provide a brief statement of the

                                                            22   grounds for such belief. In accordance with the Federal Rules of Civil Procedure governing

                                                            23   discovery disputes, the objecting and the designating parties thereafter shall confer within ten (10)

                                                            24   days after the date of such objection in an attempt to resolve their differences. If the parties are

                                                            25   unable to resolve their differences, the objecting party shall have twenty one (21) days after the

                                                            26   conference concludes to file with the Court a motion to remove the Confidential Information. If an

                                                            27   objection is served within forty-two (42) days of trial, the objecting party must file its motion to

                                                            28   remove the Confidential Information designation within half of the remaining time before trial, and
                                                                                                                   5
                                                                 51610611;1
                                                             1   the meet-and-confer period shall be shortened accordingly. Where a party authored, created, owns,

                                                             2   or controls a document, information or other material that another party designates as Confidential

                                                             3   Information, the party that authored, created, owns, or controls the Confidential Information may so

                                                             4   inform the objecting party and thereafter shall also be considered a designating party for purposes

                                                             5   of this paragraph.

                                                             6                All documents, information and other materials initially designated as Confidential

                                                             7   Information shall be treated as such in accordance with this Protective Order unless and until the

                                                             8   Court rules otherwise, except for deposition transcripts and exhibits initially considered as
                                                             9   containing Confidential Information under subparagraph 3.5, which will lose their confidential
                                                            10   status after twenty-one (21) days unless so designated as Confidential Information. If the Court
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   rules that a designation should not be maintained as to a particular document, the producing party
                      LAS VEGAS, NEVADA 89134




                                                            12   shall, upon written request by a party, provide that party a copy of that document without the
AKERMAN LLP




                                                            13   designation described in subparagraph 3.2.
                                                            14                If an objecting party elects not to make such a motion with respect to documents within
                                                            15   twenty one (21) days after the conference, information or other materials to which an objection has
                                                            16   been made, the objection shall be deemed withdrawn. The designating party shall have twenty one
                                                            17   (21) days to respond to the objecting party’s motion. If no response is filed by the designating party
                                                            18   within twenty one (21) days, the designating party shall be deemed to have consented to the

                                                            19   objecting party’s motion pursuant to LR 7-2(d).

                                                            20                6.     Custody. All Confidential Information and any and all copies, extracts and

                                                            21   summaries thereof, including memoranda relating thereto, shall be retained by the receiving party in

                                                            22   the custody of counsel of record, or by persons to whom disclosure is authorized under

                                                            23   subparagraph 7.1.

                                                            24                7.     Handling Prior to Trial.

                                                            25                7.1    Authorized Disclosures. Confidential Information shall be disclosed by the receiving

                                                            26   party only to the following persons:

                                                            27                a.     Counsel for the parties in this litigation, including their associates, clerks, paralegals,

                                                            28   and secretarial personnel;
                                                                                                                        6
                                                                 51610611;1
                                                             1                b.     Qualified persons taking testimony in this litigation involving such Confidential

                                                             2   Information, and necessary stenographic, videotape and clerical personnel;

                                                             3                c.     Experts and their staff who are retained by counsel as expert witnesses for a party in

                                                             4   this litigation;

                                                             5                d.     Experts and their staff who are consulted by counsel for a party in this litigation;

                                                             6                e.     Parties to this litigation, limited to the named party and, if that party is a corporate

                                                             7   entity, a limited number of employees of the corporate entity and its insurers;

                                                             8                f.     Designated in-house counsel and a limited number of assistants, administrative or
                                                             9   otherwise;
                                                            10                g.     Outside vendors employed by counsel for copying, scanning and general handling of
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   documents;
                      LAS VEGAS, NEVADA 89134




                                                            12                h.     Any person of whom testimony is taken regarding the Confidential Information,
AKERMAN LLP




                                                            13   except that such person may only be shown Confidential Information during his/her testimony, and
                                                            14   may not retain a copy of such Confidential Information; and
                                                            15                i.     This Court and this Court’s staff, subject to the Court’s processes for filing materials
                                                            16   under seal.
                                                            17                Such disclosures are authorized only to the extent necessary to investigate, prosecute, or
                                                            18   defend the litigation.

                                                            19                Confidential Information may not be disclosed to persons under subparagraphs (c) or (d)

                                                            20   until the receiving party has obtained a written acknowledgment from the person receiving

                                                            21   Confidential Information, in the form of the Declaration attached hereto as Exhibit A, that he or she

                                                            22   has received a copy of this Protective Order and has agreed to be bound by it. A party who discloses

                                                            23   Confidential Information in accordance with subparagraph 7.1 shall retain the written

                                                            24   acknowledgment from each person receiving Confidential Information, shall maintain a list of all

                                                            25   persons to whom a receiving party has disclosed Confidential Information and identify what

                                                            26   documents have been disclosed, and shall furnish the written acknowledgments and disclosure list

                                                            27   to opposing counsel as follows: (i) for a person under subparagraph (c), within thirty (30) days after

                                                            28   the person signs the Declaration; and (ii) for a person under subparagraph (d), within thirty (30)
                                                                                                                       7
                                                                 51610611;1
                                                             1   days after the matter is finally concluded. Disclosure of Confidential Information to this Court,

                                                             2   including judicial staff, shall be made in accordance with subparagraph 7.4 of this Protective Order.

                                                             3                7.2   Unauthorized Disclosures. All persons receiving Confidential Information under the

                                                             4   terms of this Protective Order are under the jurisdiction of the state courts and U.S. federal courts

                                                             5   located in Nevada for all matters arising from the improper disclosure or use of such information. If

                                                             6   Confidential Information is disclosed to any person other than in the manner authorized by this

                                                             7   Protective Order, the party or person responsible for the disclosure, and any other party or person

                                                             8   who is subject to this Protective Order and learns of such disclosure, shall immediately bring such
                                                             9   disclosure to the attention of the designating party. Without prejudice to other rights and remedies
                                                            10   of the designating party, the responsible party or person shall make every effort to obtain and return
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   the Confidential Information and to prevent further disclosure on its own part or on the part of the
                      LAS VEGAS, NEVADA 89134




                                                            12   person who was the unauthorized recipient of such information.
AKERMAN LLP




                                                            13                7.3   Court Filings. In the event any Confidential Information must be filed with the Court
                                                            14   prior to trial, the proposed filing shall be accompanied by a motion to file the Confidential
                                                            15   Information under seal that complies with Local Rule 10-5(b) and a proposed order, and the
                                                            16   application and proposed order shall be directed to the judge to whom the Confidential Information
                                                            17   is directed. This provision is applicable to briefs, memoranda, and other filings which quote,
                                                            18   summarize, or describe Confidential Information.

                                                            19                8.    Care in Storage. Any person in possession of Confidential Information produced by

                                                            20   another party shall exercise reasonable and appropriate care with regard to the storage, custody,

                                                            21   copying, and use of such information to ensure that the confidential and sensitive nature of same is

                                                            22   maintained.

                                                            23                9.    Handling During Trial. Confidential Information that is subject to this Order may

                                                            24   be marked and used as trial exhibits by either party, subject to terms and conditions as imposed by

                                                            25   the Court upon application by any party.

                                                            26                10.   No Implied Waivers. This Protective Order shall not be interpreted as a waiver of

                                                            27   the right to object, under applicable law, to the furnishing of information in response to discovery

                                                            28   requests or to object to a requested inspection of documents or facilities. Parties producing
                                                                                                                    8
                                                                 51610611;1
                                                             1   Confidential Information in this litigation are doing so only pursuant to the terms of this Protective

                                                             2   Order. The taking of any action in accordance with the provisions of this Protective Order shall not

                                                             3   be interpreted as a waiver of any claim or position or defense in this action, or any other actions.

                                                             4                11.   No Admission. The designation of any item as Confidential Information shall not be

                                                             5   construed as an admission that such material, or any testimony concerning such material, would be

                                                             6   admissible in evidence in this litigation or in any other proceeding.

                                                             7                12.   Inadvertent Disclosure. Nothing in this Protective Order abridges applicable law

                                                             8   concerning inadvertent disclosure of a document that the Disclosing Party believes contains
                                                             9   attorney-client communications, attorney work product, or otherwise privileged information. If a
                                                            10   party inadvertently discloses documents or information subject to a claim of privilege or work
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   product protection, such disclosure will not waive otherwise applicable claims of privilege or work
                      LAS VEGAS, NEVADA 89134




                                                            12   product protection under applicable law. Upon discovery by the Receiving Party, or receipt of
AKERMAN LLP




                                                            13   written notice from the Disclosing Party identifying privileged or protected Documents that were
                                                            14   inadvertently produced, the receiving party shall within seven (7) business days either: (a) return or
                                                            15   certify the destruction of all such documents, all copies, and any work product or portions of any
                                                            16   work product containing or reflecting the contents of the subject materials; or (b) after attempting to
                                                            17   resolve any dispute with opposing counsel informally, file a motion to challenge the assertion of
                                                            18   privilege and tender the subject documents for in camera review with the motion. The moving party

                                                            19   shall do nothing to compromise the privilege claim until the Court rules on said motion and the

                                                            20   opportunity for appellate review is exhausted or the issue is otherwise resolved.

                                                            21                13.   Parties' Own Documents. This Protective Order shall in no way restrict the parties

                                                            22   in their use of their own documents and information, and nothing in this Protective Order shall

                                                            23   preclude any party from voluntarily disclosing its own documents or information to any party or

                                                            24   nonparty.

                                                            25                14.   Motion by Third Party to Compel Production of Confidential Information. If

                                                            26   any third party subpoenas Confidential Information from a party to this action or moves to compel a

                                                            27   party to this action to produce any such information, such party shall immediately notify the parties

                                                            28   who originally produced and/or designated such information that a subpoena has been served or a
                                                                                                                   9
                                                                 51610611;1
                                                             1   motion has been made in order to allow the parties who originally produced and/or designated such

                                                             2   information the opportunity to seek a protective order or oppose the motion or application. If,

                                                             3   within thirty (30) days after receiving notice of a subpoena seeking Confidential Information from a

                                                             4   receiving party, the party who originally produced and/or designated such information fails to move

                                                             5   for a protective order, the party subject to the subpoena may produce said information. In addition,

                                                             6   if a party is ordered to produce Confidential Information covered by this Protective Order, then

                                                             7   notice and, if available, a copy of the order compelling disclosure shall immediately be given the

                                                             8   parties who originally produced and/or designated such information. Nothing in this Protective
                                                             9   Order shall be construed as requiring the party who is ordered to produce such Confidential
                                                            10   Information to challenge or appeal any order requiring the production of such information or to
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   subject himself/herself to any penalty for non-compliance with any legal process or seek any relief
                      LAS VEGAS, NEVADA 89134




                                                            12   from the Court.
AKERMAN LLP




                                                            13                15.   No Effect on Other Rights. This Protective Order shall in no way abrogate or
                                                            14   diminish any pre-existing contractual, statutory, or other legal obligations or rights of any party

                                                            15   with respect to Confidential Information.

                                                            16                16.   Modification. In the event any party hereto seeks a Court order to modify the terms

                                                            17   of this Protective Order, or seeks a protective order which incorporates the terms and conditions of

                                                            18   this Protective Order said party shall make such request by written stipulation or noticed motion to

                                                            19   all parties that must be served and filed in accordance with local court rules.

                                                            20                17.   Handling Upon Conclusion of Litigation. All parties, counsel, and persons to

                                                            21   whom disclosure was made agree to return all Confidential Information to the designating party

                                                            22   within thirty (30) days of the conclusion of litigation between the parties, including final appellate

                                                            23   action or the expiration of time to appeal or seek further review. In addition, counsel shall certify in

                                                            24   writing that all such Confidential Information have been returned. Counsel for each party also shall

                                                            25   contact each person to whom that party has provided a copy of any Confidential Information and

                                                            26   request the documents be returned. In lieu of returning Confidential Information, the person or party

                                                            27   in possession of such information may elect to destroy it.

                                                            28   ///
                                                                                                                   10
                                                                 51610611;1
                                                             1                If the person or party in possession of Confidential Information elects to destroy it rather than

                                                             2   return it, that person or party must notify the designating party in writing of the destruction of the

                                                             3   information within ninety (90) days of the conclusion of litigation between the parties, including

                                                             4   final appellate action or the expiration of time to appeal or seek further review.

                                                             5                This the 15th day of January, 2020.

                                                             6   AKERMAN LLP                                                LIPSON NEILSON COLE SELTZER & GARIN P.C.
                                                             7
                                                                  /s/ William S. Habdas                                      /s/ Amber Williams
                                                             8   DARREN T. BRENNER, ESQ.                                    J. WILLIAM EBERT, Esq.
                                                                 Nevada Bar No. 8386                                        Nevada Bar No. 2697
                                                             9   WILLIAM S. HABDAS, ESQ.                                    AMBER M. WILLIAMS, Esq.
                                                                 Nevada Bar No. 13138                                       Nevada Bar No. 12301
                                                            10
                                                                 1635 Village Center Circle, Suite 200                      9900 Covington Cross Drive, Suite 120
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 Las Vegas, NV 89134                                        Las Vegas, NV 89144
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   Attorneys for Nationstar Mortgage LLC                      Attorneys for Sommerset Homeowners Ass'n
AKERMAN LLP




                                                            13                                                              Leodegario D. Salvador
                                                                 LEODEGARIO D. SALVADOR D/B/A GDS                           33-10 31st Avenue
                                                            14
                                                                 FINANCIAL SERVICES                                         Astoria, NY 11106
                                                            15                                                              Pro Se
                                                                  /s/ Leodegario D. Salvador
                                                            16   Leodegario D. Salvador
                                                                 33-10 31st Avenue
                                                            17   Astoria, NY 11106
                                                            18   Pro se

                                                            19

                                                            20

                                                            21                                                              IT IS SO ORDERED.

                                                            22
                                                                                                                            ______________________________________
                                                            23                                                              UNITED STATES MAGISTRATE JUDGE
                                                                                                                                    January 16, 2020
                                                                                                                            DATED:_______________________________
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                       11
                                                                 51610611;1
                                                             1                                                      EXHIBIT A

                                                             2                         ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

                                                             3                I, ______________________, and read in its entirety and understand the Protective Order

                                                             4   that was issued by the United States District Court, for the District of Nevada, on

                                                             5   ________________, 2020, in the case of Nationstar Mortgage LLC v. Sommerset Homeowners

                                                             6   Association, et al., Case No. 2:16-cv-00571-APG-EJY. I agree to comply with and be bound by all

                                                             7   terms of this Protective Order and I understand and acknowledge that failure to so comply could

                                                             8   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not
                                                             9   disclose in any manner any information or item that is subject to this Protective Order to any person
                                                            10   or entity except in strict compliance with this Protective Order. Further, I solemnly promise that I
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   will not offer to sell, advertise or publicize that I have obtained any protected material subject to this
                      LAS VEGAS, NEVADA 89134




                                                            12   Protective Order.
AKERMAN LLP




                                                            13                At the conclusion of this matter, I will return all protected materials which came into my
                                                            14   possession or control to counsel for the party from whom I received the protected material, or I will
                                                            15   destroy those materials.          I understand that any confidential information contained within any
                                                            16   summaries of protected material shall remain protected pursuant to the terms of this Order.
                                                            17                I further agree to submit to the jurisdiction of the United States District Court, for the District
                                                            18   of Nevada for the purpose of enforcing the terms of this Protective Order, even if such enforcement

                                                            19   proceedings occur after termination of this action.

                                                            20                I certify under penalty of perjury that the foregoing is true and correct.

                                                            21                Date: ____________________________

                                                            22                City and State where signed: ________________________________

                                                            23                Printed Name: ___________________________________________

                                                            24                Address: ________________________________________________
                                                                              Signature: _______________________________________________
                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                        12
                                                                 51610611;1
